Citation Nr: 0404025	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  96-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for major depression, subsequent to July 18, 1996.

[The issues of entitlement to service connection for a left 
ankle disability, entitlement to service connection for a 
left hip disability, and entitlement to increased ratings for 
the veteran's various separately-rated manifestations of 
myasthenia gravis are addressed in a separate Remand.]


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran had active duty from March 1974 to March 1977 and 
from March 1991 to October 1994.  He had additional reserve 
service.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 2001, when the Board granted a 10 
percent disability rating for major depression for the period 
October 11, 1994, through July 18, 1996, and denied a 
disability rating in excess of 30 percent for the period 
subsequent to July 18, 1996.  The veteran perfected a timely 
appeal of the denial of a disability rating in excess of 30 
percent for the period subsequent to July 18, 1996 to the 
United States Court of Appeals for Veterans Claims (Court).  

Pursuant to a joint motion for remand presented by both 
parties in the case, the Court vacated the Board's denial of 
a disability rating in excess of 30 percent for the period 
subsequent to July 18, 1996 and remanded the issue for 
further proceedings in a February 2003 order.

In a letter received at the Board in June 2003 the veteran's 
attorney assumed representation of the veteran's claim for a 
disability rating in excess of 30 percent for a psychiatric 
disability, subsequent to July 18, 1996, in the VA 
adjudication system, as well as before the Court.  His 
representation of the veteran is expressly limited to the 
issue involving his psychiatric rating, however.  In July 
2003, the Board provided the veteran's attorney with 90 days 
in which to submit argument in support of the veteran's 
appeal.


REMAND

The parties to the Court case agreed that remand is required 
for two reasons:  1) the VA did not properly satisfy its duty 
to notify the veteran because it did not provide him with 
notice specifically detailing the allocation of the burdens 
of obtaining necessary evidence, and 2) the Board did not 
present sufficient reasons and bases to support its 
conclusion that the VA provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claim.  The Court has held upon many occasions that 
such specific notice is required.  Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

Subsequent to the Court's order, the veteran submitted 
medical evidence which appears to be relevant to the issue on 
appeal, directly to the Board.  He has not waived initial RO 
review of this new evidence.  Thus, upon return of the claims 
file to the RO, the RO should perform a comprehensive review 
of all the evidence in the record, including this newly-
received evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include providing the veteran with a 
notification letter informing him of his 
responsibilities vs. those of the VA in 
the development of evidence to support his 
claims.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should again review the 
record, including the newly-submitted 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


